43 F.3d 1468
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff Appellee,v.Francisco CARRILLO, a/k/a Kiko, Defendant Appellant.
No. 94-6817.
United States Court of Appeals, Fourth Circuit.
Dec. 16, 1994.Submitted:  November 17, 1994.Decided:  December 16, 1994.

Appeal from the United States District Court for the Middle District of North Carolina, at Salisbury.  William L. Osteen, Sr., District Judge.  (CR-91-256)
Francisco Carrillo, Appellant Pro Se.  David Bernard Smith, Assistant United States Attorney, Greensboro, NC, for Appellee.
M.D.N.C.
AFFIRMED.
Before RUSSELL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying his motions for reduction of sentence, for appointment of a three-judge panel, and to dismiss the case.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Carrillo, No. CR-91-256 (M.D.N.C. June 27, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.  The motion for bail is denied.

AFFIRMED